NUMBER 13-04-258-CV
 
                         COURT OF APPEALS
 
               THIRTEENTH DISTRICT OF TEXAS
 
                  CORPUS CHRISTI - EDINBURG
 
 
 
JOYCE O=NEAL, INDIVIDUALLY 
AND AS REPRESENTATIVE
OF THE 
ESTATE OF TIMOTHY O=NEAL, DECEASED; 
AND ON BEHALF OF
RAYMOND O=NEAL 
AND ALLISON O=NEAL, MINOR CHILDREN; 
T.J. O=NEAL AND ERIN SELF,                                     Appellant,
 
                                           v.
 
PETER
COLDWELL, M.D.,                                           Appellee.
 
 
 
On
appeal from the 24th District Court of Refugio
County, Texas.
 
 
 
            DISSENTING MEMORANDUM OPINION
 
                   Before Justices Yañez, Castillo, and
Garza
          Dissenting Memorandum Opinion by
Justice Castillo
 




I respectfully
dissent.  I would hold that, by its
ruling, the trial court did not abuse its discretion because, among other
things, the expert report omits the standard of care and, thus, does not meet
statutory requirements. See Am. Transitional Care Ctrs. of Tex., Inc. v.
Palacios, 46 S.W.3d 873, 879 (Tex. 2001).     
 
ERRLINDA CASTILLO
Justice
 
 
 
Dissenting Memorandum Opinion delivered 
and filed this 21st day of July, 2005.